DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 10, 11, 13, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The images of the structures in the claims are too blurry.  In formula (I), it is unclear which is R1, which is R2 and which is R3. For the purpose of further examination, it is taken to be 
    PNG
    media_image1.png
    158
    186
    media_image1.png
    Greyscale
.
Claim 1 further states that 2-oxo-1,3-dioxolane-4-carboxamide is a compound of formula (VIII) 
    PNG
    media_image2.png
    304
    437
    media_image2.png
    Greyscale
.  The claim does not define 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
, and also includes an extra 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
 that does not include any 2-oxo-1,3-dioxolane-4-carboxamide groups.  It is suggested to delete the extra 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
in the claim, as well as define this moiety.  For the purpose of further examination, it is taken to mean that the center moiety is an alkoxylated glycerol radical having 2-5 carbon atoms in the alkoxy group, as taught in the specification.
Regarding claim 3: The compound having n 2-oxo-1,3-dioxolane-4-carboxamide units is defined in claim 1 as formula (I), and then further defined as formula (VII).  Therefore, R1 and R3 are defined as hydrogen and R2 is defined as 
    PNG
    media_image4.png
    210
    298
    media_image4.png
    Greyscale
due to the structure of formula (VII).  R1, therefore by definition, cannot be a straight-chain, branched or cyclic C1-12 alkyl group a C6-10 aryl group, a C6-12 arylalkyl group, or a C6-12 alkylaryl group, and R3 cannot be a straight-chain, branched or cyclic C1-12 alkyl group.  These moieties are already defined by formula (VII), so there cannot be additional alternatives.
Regarding claim 4: Formula (VII) in claim 1 defines the R1, R2 and R3 moieties as listed above in “regarding claim 3”, and n as equal to 3. However, the definitions of these moieties in claim 4 are outside the scope of the definitions of these moieties in the independent claim.
Regarding claim 5: Formula (VII) in claim 1 defines n as equal to 3, and therefore it cannot be 4 or 5 as in claim 5.
Regarding claim 8: Formula (VII) in claim 1 defines the R2 moiety as listed above in “regarding claim 3”. However, the definition of this moiety in claim 8 are outside the scope of the definition of this moiety in the independent claim.
Regarding claim 10: Claim 10 recites the limitation "the two-component lamination adhesive" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the term to “the two-component adhesive”.
Regarding claim 17: The images of the structures in the claims are too blurry.  In formula (I), it is unclear which is R1, which is R2 and which is R3. For the purpose of further examination, it is taken to be 
    PNG
    media_image1.png
    158
    186
    media_image1.png
    Greyscale
.
Claim 17 further states that 2-oxo-1,3-dioxolane-4-carboxamide is a compound of formula (VIII) 
    PNG
    media_image2.png
    304
    437
    media_image2.png
    Greyscale
.  The claim does not define 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
, and also includes an extra 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
 that does not include any 2-oxo-1,3-dioxolane-4-carboxamide groups.  It is suggested to delete the extra 
    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
in the claim, as well as define this moiety. For the purpose of further examination, it is taken to mean that the center moiety is an alkoxylated glycerol radical having 2-5 carbon atoms in the alkoxy group, as taught in the specification.
Regarding claim 20: The images of the structures in the claims are too blurry.  In formula (I), it is unclear which is R1, which is R2 and which is R3. For the purpose of further examination, it is taken to be 
    PNG
    media_image1.png
    158
    186
    media_image1.png
    Greyscale
.


Allowable Subject Matter
Claims 1, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5, 7, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  If the center moiety of formula (VII) is an alkoxylated glycerol radical having 2-5 carbon atoms in the alkoxy group, as taught in the specification, then the method for preparing a two-component adhesive using a compound of formula (VII) and a curing agent selected from the group consisting of a polyamine which has two or more amine groups and a polyol which has two or more alcoholic hydroxyl groups is free of the prior art.  The closest prior art is Putzien et al. or Woelfle et al., but the specific compound of formula (VII) is not disclosed by or obvious from the 2-oxo-1,3-dioxolane-4-carbamide compounds disclosed by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Putzien et al. (US 2016/0145232) in view of Lammerschop et al. (US 2017/0015883).
Regarding claim 10: Putzien et al. teaches an adhesive (para. 8) comprising a compound having more than one 2-oxo-1,3-dioxolane-4-carboxamide units such as 
    PNG
    media_image5.png
    208
    336
    media_image5.png
    Greyscale
 (para. 42) where n is greater than 2 and it comprises a linear or branched flexible spacer group where the flexible spacer group has a molecular weight of at least 200 g/mol and Putzien et al. teaches a curing agent that is an amine (para. 26) or polyols/alcohols (para. 18). Curing agents must have at least two functional groups since they would not function as a curing agent without two, but instead as a capping agent.
Putzien et al. does not teach the adhesive is a two-component adhesive.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2).  Putzien et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 2-oxo-1,3-dioxolane-4-carboxamide compound of Putzien et al. in the method of Lammerschop et al. and would have been motivated to do so since two component adhesives have better shelf stability than one component adhesives.
While Putzien et al. does not directly teach the bond strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 11: While Putzien et al. does not directly teach the Brookfield viscosity or the peel strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 13: Putzien et al. teaches a catalyst (para. 22).
Regarding claims 14 and 16: Putzien et al. teaches an adhesive (para. 8) comprising a compound having more than two 2-oxo-1,3-dioxolane-4-carboxamide units 
    PNG
    media_image5.png
    208
    336
    media_image5.png
    Greyscale
 (para. 42) where n is greater than 2 and it comprises a linear or branched flexible spacer group where the flexible spacer group has a molecular weight of at least 200 g/mol and Putzien et al. teaches a curing agent that is an amine (para. 26) or polyols/alcohols (para. 18). Curing agents must have at least two functional groups since they would not function as a curing agent without two, but instead as a capping agent.
Putzien et al. does not teach the adhesive is a two-component adhesive, applied to two substrates such as film or paper that gets laminated.  However, Lammerschop et al. teaches a two-component adhesive system (para. 1 and 2) where the substrates are film or paper (para. 73, 74), which are laminated (para. 75). Putzien et al. and Lammerschop et al. are analogous art since they are both concerned with the same field of endeavor, namely cyclic carbonate adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 2-oxo-1,3-dioxolane-4-carboxamide compound of Putzien et al. in the method of Lammerschop et al. and would have been motivated to do so since two component adhesives have better shelf stability than one component adhesives.
While Putzien et al. does not directly teach the bond strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 20: Putzien et al. teaches 
    PNG
    media_image5.png
    208
    336
    media_image5.png
    Greyscale
(para. 42) where n is greater than 2 and it comprises a linear or branched flexible spacer group where the flexible spacer group has a molecular weight of at least 200 g/mol and the spacer group are polyether groups.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and determination of patentability is based on the product itself (MPEP 2113).
Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s argument that Putzien et al. does not disclose a method of film lamination, film laminated articles or two component lamination adhesives with functionality, spacer groups and specific peel strength claimed is not persuasive. The rejection is a 103 rejection, based on two references, and the two-component aspect is disclosed by the secondary reference.  Putzien et al. does teach the method, the articles, the lamination, the functionality and spacer groups as set forth in the rejection above.  The bond strength is a latent property of the composition.
B)  Applicant’s argument that unexpected results are shown in the examples of the application is not persuasive.  Evidence of unexpected results must compare the claimed invention with the closest prior art to be effective to rebut a prima facie case of obviousness.  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained (MPEP 716.02(e)).  Further, applicant’s have burden of explaining proffered data (MPEP 716.02(b)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767